Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 4/7/22.  Claims  1-21  are pending.  Claims  12-18  are withdrawn.  Claims 1-11 and 19-21  are considered on the merits.

Election/Restriction Requirement
Applicant’s election of Group I, claims 1-11 and 19-21 in the reply filed on 4/7/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method steps of claim 1 are confusing because they lead to steps that cannot be executed.  Initially the method comprises the following steps:
Print conductive ink on/in a substrate to form one or more electrodes;
Print electrode ink on one or more electrodes; and
Cure the conductive and electrode inks.
At this point the electrode ink now occupies the electrodes.  Since it is cured, it cannot be easily removed or displaced.  With this in mind, the next steps cannot be performed:
Printing an enzyme in layer on at least one electrodes.
Since the electrode ink is printed and cured on the electrodes, then the enzyme layer cannot be printed on the electrodes.  It is confusing if it is the electrode ink or the enzyme ink that is on the electrodes formed in step 1.  Because of this disagreement, the final structure produced by this method cannot be defined. 
	The following proposed claim would overcome this rejection and appears free of the art:
1. (amended ) A method, comprising in this order:
printing a conductive ink on or in a substrate to form one or more electrodes;
printing an electrode ink on one or more of the electrodes;
curing the conductive and electrode inks to form one or more electrodes with a conductive ink layer under an electrode ink layer;
printing an enzyme ink layer on the electrode ink layer of at least one electrode; and
curing the enzyme ink layer with ultraviolet light, wherein each of the printing and curing processes are performed in an in-line process.
Also claim 11 is indefinite since it is not properly integrated into the method of claim 1.  The “components on the substrate” are not defined in claim 1, therefore it is unclear what the dielectric material is insulating.  Furthermore, it is unclear if this step takes place before or after the steps of claim 1.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The method of claim 11 adds a step to insulate the components on the substrate.  However the term “components of the substrate” is not mentioned in claim 1.  It is not clear if this term is to limit the layers printed on the substrate or the components that make up the composition of the substrate itself.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohm et al. (Anal Chem, 1995).
Rohm et al. teach making an enzyme electrode comprising the following steps (Rohm, pg. 2305, Immobilization. (i) UV Enzyme paste):
Providing a platinum working electrode;
Screen printing a UV-polymerizable ink comprising glucose oxidase on the platinum working electrode;
UV irradiating the ink to cure it to the electrode.
Since these three steps are performed subsequently and in close proximity to each other, they fulfill the Applicant’s definition of “in-line processing” (Specification, pg. 6, lines 1-5).
	This glucose oxidase enzyme electrode is exposed to a glucose solution (e.g. analyte) to measure the current generated by the enzymatic reactions (Rohm, Figs 2 and 3). 
Therefore the invention as a whole is anticipated by the reference.

Request for Interview
The Examiner believes an interview would be useful in progressing this case since allowable subject matter is present in this invention and a claim proposal has been made.  The Applicant is encouraged to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 

Closest Prior Art Found
US2014/0322617 and US2010/0255120 are the closest prior art found to claims 1-11.  However they do not teach the printing of the inks on each other, then curing.  These documents teach a sequential process where one layer is printed then cured before adding another. 

	In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699